******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. SANJAE THAJ MENDEZ
                (AC 35126)
                  Gruendel, Lavine and Flynn, Js.
     Argued September 15—officially released December 23, 2014

   (Appeal from Superior Court, judicial district of
                 Fairfield, Thim, J.)
  Richard E. Condon, Jr., senior assistant public
defender, for the appellant (defendant).
  Brian W. DeBlasiis, certified legal intern, with whom
were Bruce R. Lockwood, senior assistant state’s attor-
ney, and, on the brief, John C. Smriga, state’s attorney,
and Joseph J. Harry, senior assistant state’s attorney,
for the appellee (state).
                         Opinion

   LAVINE, J. The defendant, Sanjae Thaj Mendez,
appeals from the judgment of conviction, rendered after
a jury trial, of conspiracy to commit robbery in the first
degree in violation of General Statutes §§ 53a-134 (a)
(1) and 53a-48, and conspiracy to commit larceny in
the second degree in violation of General Statutes
§§ 53a-119, 53a-123a (3), and 53a-48.1 On appeal, the
defendant claims that the evidence was insufficient to
convict him of conspiracy to commit robbery in the
first degree. We affirm in part and reverse in part the
judgment of the trial court.
  On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
On March 13, 2011, Jose Mota, a Fairfield University
student, held a party at his on-campus townhouse. The
victim, Montovani Joaquin, attended the party with his
cousin. The defendant arrived at Mota’s party with sev-
eral other people including Axel Lee. Lee drove the
defendant to the Fairfield University campus in his
black Mazda. While at the party, the victim noticed the
defendant inside the townhouse.
  When the party ended at approximately 5 a.m., the
victim left the townhouse and saw the defendant stand-
ing outside with a group of people. When the victim
passed by the defendant, he felt something strike the
back of his head and immediately turned around and
saw Lee standing behind him. The victim began ‘‘fight-
ing’’ with Lee when he felt someone approach him from
the left. As the victim turned to the left, the defendant
punched him directly in the jaw. The victim fell to the
ground and felt someone ‘‘yank’’ his gold and silver
chain from his neck. The victim then saw three people,
including the defendant, run toward a black Mazda,
which prompted him to chase after them. The victim
saw the defendant getting into the passenger seat of
the car. In an attempt to stop them, the victim grabbed
onto the hood and then the rear bumper of the black
Mazda, leaving blood stains on the Mazda before the
car pulled away. As the Mazda drove away, Mota heard
people screaming. He went outside and found the victim
on the ground bleeding. Mota ran to pick up the victim;
he saw that the victim’s jaw appeared to be dislocated,
he was missing teeth, and was no longer wearing his
gold and silver chain.
  Fairfield University Public Safety Officer Bruno
Morias was working the midnight to 8 a.m. shift when
a man stopped him to report that individuals in a black
Mazda had assaulted the victim and stole his chain.
Morias subsequently spotted the black Mazda on cam-
pus and initiated a motor vehicle stop along with two
Public Safety Officers, Edward Baclawski and Filipe
Rodriquez. Morias identified the driver as Lee and the
passenger in the right rear seat as the defendant. When
the victim arrived at the scene of the motor vehicle stop,
Rodriquez asked him who assaulted him. The victim
pointed to the defendant while making punching
motions to his jaw and ‘‘yanking towards his neck area.’’
Morias then called for an ambulance and the Fairfield
Police Department.
  The victim was taken to St. Vincent’s Medical Center
in Bridgeport and was later transferred to Yale-New
Haven Hospital to be examined by a maxillofacial sur-
geon who diagnosed the victim with a jaw that was
broken in two places. The victim underwent corrective
surgery at University Hospital in New Jersey to realign
his jaw with plates and screws. After the surgery, the
victim’s jaw was wired shut for four to six weeks. Two
of his teeth were pulled. During that time, the victim
could take nourishment only through a straw. At the
time of trial, the victim continued to have pain in his
mouth and complained that his jaw will never function
the same as it did before it was broken.
   The Fairfield Police Department investigated the inci-
dent and obtained arrest warrants for both Lee and the
defendant. The defendant was charged with robbery in
the first degree in violation of § 53a-134 (a) (1); assault
in the second degree in violation of General Statutes
§ 53a-60 (a) (1); larceny in the second degree in violation
of §§ 53a-119 and 53a-123 (a) (3); conspiracy to commit
robbery in the first degree in violation of §§ 53a-48 and
53a-134 (a) (1); and conspiracy to commit larceny in
the second degree in violation of §§ 53a-48, 53a-119,
and 53a-123a (3).
  A jury found the defendant guilty of conspiracy to
commit robbery in the first degree and conspiracy to
commit larceny in the second degree, and not guilty of
the other three charges. The court sentenced him on
each count to five years incarceration, suspended after
one year, and five years of probation. The court ordered
the sentences to run concurrently. This appeal followed.
Additional facts will be set forth as necessary.
                             I
  The defendant challenges the sufficiency of the evi-
dence to sustain his conviction of conspiracy to commit
robbery in the first degree.2 Specifically, the defendant
claims that the evidence was insufficient to establish
beyond a reasonable doubt that he had the specific
intent to cause ‘‘serious physical injury’’ to the victim.
We disagree.
   ‘‘The standard of review employed in a sufficiency
of the evidence claim is well settled. [W]e apply a two
part test. First, we construe the evidence in the light
most favorable to sustaining the verdict. Second, we
determine whether upon the facts so construed and the
inferences reasonably drawn therefrom the [finder of
fact] reasonably could have concluded that the cumula-
tive force of the evidence established guilt beyond a
reasonable doubt. . . . In evaluating evidence, the
[finder] of fact is not required to accept as dispositive
those inferences that are consistent with the defen-
dant’s innocence. . . . The [finder of fact] may draw
whatever inferences from the evidence or facts estab-
lished by the evidence it deems to be reasonable and
logical. . . . On appeal, we do not ask whether there
is a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence that
supports the [finder of fact’s] verdict of guilty.’’ (Internal
quotation marks omitted.) State v. Vega, 128 Conn. App.
20, 26–27, 17 A.3d 1060, cert. denied, 301 Conn. 919, 21
A.3d 463 (2011).
   To establish the crime of conspiracy, the evidence
must show that an agreement to engage in conduct
constituting a crime had been entered into, that the
conspirators intended for the conduct to be performed,
and that an overt act in furtherance of the conspiracy
followed. General Statutes § 53a-48 (a); State v. Palan-
gio, 115 Conn. App. 355, 362, 973 A.2d 110, cert. denied,
293 Conn. 919, 979 A.2d 492 (2009). ‘‘Conspiracy is a
specific intent crime, with the intent divided into two
elements: (a) the intent to agree or conspire and (b)
the intent to commit the offense which is the object of
the conspiracy. . . . Thus [p]roof of a conspiracy to
commit a specific offense requires proof that the con-
spirators intended to bring about the elements of the
conspired offense.’’ (Citation omitted; internal quota-
tion marks omitted.) State v. Padua, 273 Conn. 138,
167, 869 A.2d 192 (2005). A formal agreement is not
necessary to sustain a conspiracy conviction ‘‘[b]ecause
[given] the secret nature of conspiracies, a conviction
is usually based on circumstantial evidence . . . [and]
inferred from the conduct of the accused.’’ (Citations
omitted; emphasis added; internal quotation marks
omitted.) State v. Boykin, 27 Conn. App. 558, 564–65,
609 A.2d 242, cert. denied, 223 Conn. 905, 610 A.2d
179 (1992).
   In the present matter, the crime that was the object
of the conspiracy was robbery in the first degree. Sec-
tion 53a-134 (a) provides in relevant part: ‘‘A person is
guilty of robbery in the first degree when, in the course
of the commission of the crime of robbery . . . he or
another participant in the crime: (1) Causes serious
physical injury to any person who is not a participant
in the crime . . . .’’ General Statutes § 53a-3 (4) defines
‘‘serious physical injury’’ as an ‘‘injury which creates a
substantial risk of death, or which cause serious disfig-
urement, serious impairment of health or serious loss
or impairment of the function of any bodily organ.’’
(Emphasis added.) In turn, General Statutes § 53a-133
provides in relevant part: ‘‘A person commits robbery
when, in the course of committing a larceny, he uses
or threatens the immediate use of physical force upon
another person . . . .’’
   The defendant argues that the evidence was insuffi-
cient to prove that, with a single punch, he had the
specific intent to cause serious physical injury to the
victim. In this appeal, both the defendant and the state
construe the conspiracy to commit robbery in the first
degree statutes; General Statutes §§ 53a-48 and 53a-
134 (a) (1); as requiring proof of specific intent for all
elements of the offense, including subdivision (1) of
§ 53a-134 (a), causing ‘‘serious physical injury.’’3 The
defendant cites other cases in which courts have found
the defendant caused ‘‘serious physical injury’’ on the
basis of more severe conduct than one punch to the
victim. Our courts, however, have found sufficient evi-
dence of serious physical injury when, in conjunction
with other ailments, victims have suffered broken bones
and lost teeth. See State v. Robinson, 174 Conn. 604,
606, 392 A.2d 475 (1978) (victim suffered from two
fractured ribs and fractured finger); State v. Sawicki,
173 Conn. 389, 395, 377 A.2d 1103 (1977) (victim sus-
tained fractured upper jaw and cheekbones, required
corrective surgery and jaw wired shut for four and one-
half weeks); State v. Lewis, 146 Conn. App. 589, 607,
79 A.3d 102 (2013) (victim suffered fractured bones in
his face and nose and four chipped teeth), cert. denied,
311 Conn. 904, 83 A.3d 605 (2014); State v. Barnett, 53
Conn. App. 581, 595, 734 A.2d 991 (victim lost four
teeth), cert. denied, 250 Conn. 918, 738 A.2d 659 (1999).
    Both the defendant and the state acknowledge that
‘‘[i]ntent is generally proven by circumstantial evidence
because direct evidence of the accused’s state of mind
is rarely available. . . . Therefore, intent is often
inferred from conduct . . . and from the cumulative
effect of the circumstantial evidence and the rational
inferences drawn therefrom.’’ (Internal quotation marks
omitted.) State v. Corona, 69 Conn. App. 267, 278, 794
A.2d 565, cert. denied, 260 Conn. 935, 802 A.2d 88 (2002).
The defendant further submits that a ‘‘single punch to
the mouth does not naturally and necessarily cause a
[serious] physical injury.’’ This court recognizes that a
serious physical injury is ‘‘fact intensive and not predi-
cated upon a threshold showing of grievousness.’’ State
v. Lewis, supra, 146 Conn. App. 608. Whether a victim
has suffered serious physical injury is a question of fact
for the jury. State v. Sewell, 38 Conn. App. 20, 23, 658
A.2d 598, cert. denied, 234 Conn. 918, 661 A.2d 98 (1995).
‘‘We note that [i]t is not the function of this court to
sit as the seventh juror when we review the sufficiency
of the evidence . . . .’’ (Internal quotation marks omit-
ted.) Doyle Group v. Alaskans for Cuddy, 146 Conn.
App. 341, 352, 77 A.3d 880 (2013).
  ‘‘[Jurors] may draw from the evidence only such infer-
ences as are reasonable, but they are not required to
put aside their common sense.’’ State v. Palangio, supra,
115 Conn. App. 366. In the present case, the jury reason-
ably could have inferred from the following facts that
the defendant conspired with others to steal the victim’s
chain and to use force to do so with the intent to cause
serious physical injury: Lee and the defendant arrived
on campus together in his black Mazda; they and the
victim attended the same party; upon leaving the town-
house, Lee hit the victim in the back of the head and
the defendant punched him in the jaw in quick succes-
sion; an unknown individual forcibly removed the vic-
tim’s silver and gold chain immediately thereafter; and
then the defendant, Lee, and another man were
observed running toward the black Mazda and fleeing
the scene. See State v. Channer, 28 Conn. App. 161,
169, 612 A.2d 95 (‘‘evidence clearly demonstrates that
the entire chain of events . . . could be [viewed] as
intentional conduct supporting’’ conviction of conspir-
acy to commit robbery in the first degree [emphasis
added]), cert. denied, 223 Conn. 921, 614 A.2d 826
(1992). Given these facts presented at trial, the jury
reasonably could have found that the act of punching
the victim directly in the jaw is strongly corroborative
of an intention to cause serious physical injury. ‘‘[T]he
jury may infer that the defendant intended the natural
consequences of his actions.’’ (Emphasis added.) State
v. McRae, 118 Conn. App. 315, 320, 983 A.2d 286 (2009).
The jury reasonably could find that a punch in the mouth
could result in a broken jaw and the loss of two teeth.
  Construing the evidence in the light most favorable
to sustaining the jury’s verdict, we conclude that the
jury reasonably could have found beyond a reasonable
doubt that the defendant had the specific intent to cause
the victim serious physical injury. Accordingly, we
reject the defendant’s insufficiency of the evidence
claim.
                            II
   On appeal, the state brought a double jeopardy issue
to this court’s, and the defendant’s, attention. The state
noted that punishing the defendant for two conspiracy
convictions stemming from a single unlawful agreement
violated the double jeopardy clause of the federal con-
stitution. We agree.
   ‘‘A conspiracy to commit multiple offenses is, itself,
a single offense. . . . The single agreement is the pro-
hibited conspiracy, and however diverse its objects it
violates but a single statute . . . . For such a violation,
only the single penalty prescribed by the statute can
be imposed. . . . [When] the facts point to only one
agreement, the defendant cannot be subject to sentenc-
ing for two conspiracies. . . . Multiple, albeit concur-
rent, sentences are not proper and cannot stand . . . .’’
(Internal quotation marks omitted.) State v. Guzman,
125 Conn. App. 307, 320, 7 A.3d 435 (2010), cert. denied,
300 Conn. 902, 12 A.3d 573 (2011).
  The information charging the defendant with conspir-
acy to commit robbery in the first degree and conspiracy
to commit larceny in the second degree alleged that
both conspiracies arose out of the same factual scenario
and that the agreements were entered into on the same
date, at the same time, and at the same location. After
the jury found the defendant guilty of both conspiracy
charges, the trial court ordered both sentences to run
concurrently, for a total effective sentence of five years’
incarceration, suspended after one year, and five years
of probation. Accordingly, we conclude that the defen-
dant’s multiple sentences for two conspiracy crimes
arising out of a single agreement are unlawful and can-
not stand. The appropriate remedy, pursuant to State
v. Polanco, 308 Conn. 242, 245, 249 n.3, 61 A.3d 1084
(2013), is to reverse the conviction of conspiracy to
commit larceny in the second degree and remand the
case to the trial court.4
   The judgment is reversed only as to the conviction
of conspiracy to commit larceny in the second degree
and the case is remanded with direction to vacate the
conviction of that offense. The judgment is affirmed in
all other respects.
      In this opinion the other judges concurred.
  1
      Although the defendant did not raise the issue on appeal, the state
has posited that the defendant’s separate punishment for two conspiracy
convictions arising out of a single unlawful agreement violates the double
jeopardy clause; we agree. See part II of this opinion.
    2
      The defendant claims that there was insufficient evidence to support
his convictions for conspiracy to commit robbery in the first degree and
conspiracy to commit larceny in the second degree because ‘‘the jury found
the defendant not guilty, as a principal or accessory, of the three substantive
crimes charged.’’ Our appellate courts repeatedly have recognized that ‘‘[w]e
are not required to review claims that are inadequately briefed. . . . We
consistently have held that [a]nalysis, rather than mere abstract assertion,
is required in order to avoid abandoning an issue by failure to brief the
issue properly.’’ (Internal quotation marks omitted.) State v. Claudio C., 125
Conn. App. 588, 600, 11 A.3d 1086 (2010), cert. denied, 300 Conn. 910, 12
A.3d 1005 (2011). The defendant’s claim of inconsistency in the jury verdict
is only addressed in one paragraph and he fails to cite any legal authority
in support of his argument. Accordingly, we decline to review this claim.
    3
      This case brings into view an anomaly in our law. The robbery in the
first degree statute, § 53a-134 (a) (1), requires a perpetrator to cause serious
physical injury but does not require a specific intent to do so. In State v.
Pond, 138 Conn. App. 228, 233, 50 A.3d 950, cert. granted, 307 Conn. 933,
56 A.3d 714 (2012), this court held that the language of the conspiracy
statute, § 53a-48, requires proof of a specific intent to perform all elements
of the crime that was the object of the conspiracy, including any aggravating
elements. Our Supreme Court granted certification in Pond, on the issue of
whether this court ‘‘properly determine[d] that in order to convict a defen-
dant of conspiracy to commit robbery in the second degree . . . the state
must prove that the defendant conspirator had the specific intent that there
would be a display or threat of the use of what was represented to be a
deadly weapon or dangerous instrument, even if that specific intent is not
required for proof of the underlying crime of robbery in the second degree?’’
State v. Pond, 307 Conn. 933, 56 A.3d 714 (2012). The issue is still pending
before our Supreme Court.
    In his concurrence in Pond, Justice Borden highlights the ‘‘anomaly in
our Supreme Court’s interpretation of the conspiracy section of the Penal
Code.’’ State v. Pond, supra, 138 Conn. App. 239 (Borden, J., concurring).
‘‘It is simply anomalous that the state would be required to prove a greater
mens rea for an inchoate crime—conspiracy—than for the completed crime
itself.’’ (Emphasis omitted.) Id., 246–47. Because the state makes no claim
in this appeal that, to prove the charge of conspiracy to commit robbery in
the first degree, it was not required to prove that the defendant had the
specific intent to cause serious physical injury, we do not address that claim.
   4
     The state accurately noted that the question of proper remedy for situa-
tions such as the one before us is currently pending in our Supreme Court.
That court granted certification in State v. Wright, 144 Conn. App. 731,
745–49, 73 A.3d 828, cert. granted, 310 Conn. 945, 80 A.3d 907, 908 (2013),
on the issue of whether this court properly applied Polanco to multiple
punishments for the defendant’s three conspiracy convictions arising out
of a single agreement.